                      Case 2:18-cv-00303-JCM-VCF Document 73 Filed 03/05/21 Page 1 of 1



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    ANN SCOTT,                                            Case No. 2:18-CV-303 JCM (VCF)
                 8                                          Plaintiff(s),                  ORDER
                 9           v.
               10     SMITH’S FOOD AND DRUG
                      CENTERS, INC.,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is the matter of Scott v. Smith’s Food & Drug Centers, Inc.,
               14
                      case number 2:18-cv-00303-JCM-VCF.
               15
                             The parties have apprised this court of a full and final settlement with an appropriate
               16
                      notice and stipulation for dismissal forthcoming. Due to the upcoming calendar call, this court
               17
                      proceeds to reschedule trial as follows:
               18
                         •   Calendar call for July 21, 2021, at 1:30pm, in courtroom 6A; and
               19
                         •   Trial for July 26, 2021, at 9:00am, in courtroom 6A.
               20
                             Accordingly,
               21
                             IT IS SO ORDERED.
               22
                             DATED March 5, 2021.
               23
               24
                                                                    __________________________________________
               25                                                   UNITED STATES DISTRICT JUDGE

               26
               27
               28

James C. Mahan
U.S. District Judge
